                                          Case 3:20-cv-09311-JCS Document 11 Filed 04/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOEY ROBERT RUIZ,                              Case No. 20-cv-09311-JCS
                                                       Plaintiff,
                                   8
                                                                                        ORDER OF TRANSFER
                                                 v.
                                   9

                                  10     CLAUDE F. FINN,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In this federal habeas action, petitioner challenges convictions he received in the
                                  14   Sacramento County Superior Court, which lies in the Eastern District. Accordingly, this
                                  15   action is TRANSFERRED to the Eastern District of California, as that is the district of
                                  16   conviction. 28 U.S.C. §§ 1404(a), 2241(d); Habeas L.R. 2254-3(b). The Clerk shall
                                  17   transfer this action forthwith.
                                  18          IT IS SO ORDERED.
                                  19   Dated: April 13, 2021.
                                  20
                                                                                               JOSEPH C. SPERO
                                  21                                                           United States Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
